                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 CARL A. ATKINSON, JR.,                           )     Case No. 3:18-cv-0319
                                                  )
        Plaintiff,                                )     MAGISTRATE JUDGE
                                                  )     THOMAS M. PARKER
        v.                                        )
                                                  )
 COMMISSIONER OF                                  )     MEMORANDUM OF OPINION AND
 SOCIAL SECURITY,                                 )     ORDER
                                                  )
        Defendant.                                )

I.     Introduction

       Plaintiff, Carl Atkinson, Jr., seeks judicial review of the final decision of the

Commissioner of Social Security denying his application for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of the Social Security

Act. The parties have consented to my jurisdiction. ECF Doc. 15.

       Because substantial evidence supported the ALJ’s decision to omit neuropathy as a

severe impairment at Step Two, and/or because that decision constituted harmless error, the

ALJ’s final decision at Step Two must be AFFIRMED. However, because the ALJ’s decision at

Step Five was not supported by substantial evidence and because the ALJ failed to build an

accurate and logical bridge between the evidence and his decision, the ALJ’s final decision at

Step Five must be VACATED and the matter REMANDED for further proceedings consistent

with this opinion.
II.     Procedural History

        On October 27, 2014, Atkinson protectively applied for DIB and SSI, alleging disability

beginning on January 2, 2014. (Tr. 234, 241). Atkinson’s claims were denied initially on

January 12, 2015 (Tr. 101-124, 153-159) and on reconsideration on April 14, 2015. (Tr. 127-

150, 162-165). Atkinson requested a hearing on April 29, 2015. (Tr. 170). Administrative Law

Judge (“ALJ”) Paul Sher heard the case on November 10, 2016. (Tr. 51-100). After the hearing,

an additional 318 pages of evidence were submitted, and the ALJ considered that material before

he issued his decision. (Tr. 41). The ALJ found Atkinson not disabled in a January 24, 2017

decision. (Tr. 24-35). The Appeals Council denied Atkinson’s request for review, rendering the

ALJ’s decision final. (Tr. 18-20). Atkinson filed this action to challenge the Commissioner’s

final decision. ECF Doc 1.

III.    Evidence

        A.     Relevant Medical Evidence

        Atkinson was 46 years old when his alleged disability began in January 2014. (Tr. 234).

Approximately five years earlier, in 2009, Atkinson had a heart attack with stent placement and

the finding that he had significant coronary heart disease. (Tr. 495). In June 2013, a cervical x-

ray showed mild disc space narrowing at C5-C6 and C6-C7, moderate C5-C6 uncovertebral

degenerative change, and osteophyte encroachment on the right C6-C7 neural foramen. (Tr.

337).

        In January 2014, Atkinson saw his primary care physician, Brian J. Fornadel, M.D., with

the complaint of decreased hearing. He had normal respiratory and cardiovascular examination

and denied any chest pain. (Tr. 490).



                                                 2
       In May 2014, Atkinson went to St. Rita’s Medical Center reporting that he was “in his

usual state of health” until three days earlier when he started to have indigestion, heartburn,

epigastric discomfort, and upper abdominal pain. The diagnostic assessment was unstable

angina but his symptoms quickly resolved. Hospital personnel monitored Atkinson overnight

with continuous EKG and dosages of heparin and nitroglycerine. (Tr. 442). The physician noted

that Atkinson had not been following up with a cardiologist and had not been taking medication.

(Tr. 370). The EKG showed “severely reduced” systolic function and an ejection fraction of

25% and Atkinson was diagnosed with ischemic cardiomyopathy. (Tr. 382, 386). In August

2014, his ejection fraction had increased to 32%. (Tr. 364).

       Atkinson saw Dr. Jerry Boley at Cardio Terra as a new patient on September 11, 2014 to

obtain a second opinion on the necessity of a prophylactic automated implantable cardioverter

defibrillator (“AICD”). Dr. Boley noted that Atkinson had been on a good medical regimen for

the prior three months, yet his ejection fraction was less than 35%. Thus, he would qualify for

ICD insertion. (Tr. 516).

       Atkinson saw Dr. Fornadel on September 30, 2014 to “reacquaint himself.” He reported

having cardiac problems in May 2014 and that he was planning to have an AICD inserted in

October. He also reported a history of cervical problems. Atkinson told Dr. Fornadel that he

was planning to apply for disability benefits and that records from Dr. Fornadel may be

requested. (Tr. 488). Dr. Fornadel assessed heart failure, left-sided and cervical disc disorder.

(Tr. 489).

       On October 14, 2014, Atkinson underwent AICD implantation surgery. (Tr. 348-349).

The pacemaker implantation was successful; post-procedure x-rays showed no infiltrates or

infusion. Atkinson was discharged home with medications and ordered to follow-up with his



                                                 3
cardiologist and his primary care physician. (Tr. 340-341). Atkinson’s discharge papers

restricted lifting his affected arm above shoulder level for 30 days and pushing or pulling with

the affected area for 2 weeks. (Tr. 613).

        Atkinson followed-up with his cardiologist, Dr. Boley, on October 23, 2014. He had

some soreness but denied any chest discomfort, swelling, bouts of paroxysmal nocturnal dyspnea

(“PND”)1, syncope, or fluttering sensation in his chest. (Tr. 512). Dr. Boley noted that, from a

cardiovascular standpoint, Atkinson was stable. Dr. Boley continued Atkinson’s medications

and enrolled him in the pacer clinic. (Tr. 513).

        Atkinson also followed-up with Dr. Fornadel again in October 2014 after his pacemaker

was implanted. He denied any problems. Atkinson brought in some x-ray reports demonstrating

degenerative joint issues. (Tr. 486). Dr. Fornadel stated that he would consider treatments like

massage, physical therapy or pain management once Atkinson had recovered. (Tr. 487).

        In November 2014, occupational therapist, Scott Gels, conducted a “physical work

performance evaluation.” (Tr. 494-503). Mr. Gels noted that Atkinson was “able to demonstrate

functional motion and strength during aspects of the testing allowing him to complete most all of

the tasks. His deficits are related to his lack of stamina and fatigue making his ability to sustain

an 8 hour work day limited if at all possible.” Mr. Gels opined that Atkinson might be able to

return to his former job if his stamina/endurance improved and/or if modifications were made to

his work tasks, schedule, or practices allowing for frequent rest breaks and sitting activity. (Tr.

498). Mr. Gels opined that Atkinson could lift up to 45 pounds with two hands occasionally and

25 pounds with one hand. (Tr. 497, 501).



1
 Paroxysmal nocturnal dyspnea (“PND”) is a sensation of shortness of breath that awakens the patient,
often after 1 or 2 hours of sleep, and is usually relieved in the upright position.
https://www.ncbi.nlm.nih.gov/books/NBK213/ (last visited December 10, 2018)

                                                   4
        Atkinson followed-up with his Dr. Boley On January 27, 2015. “Cardiac-wise” he

reported doing well. He denied any chest discomfort, shortness of breath, swelling, bouts of

PND or syncope. He reported an occasional “funny” heartbeat. (Tr. 530). Atkinson had normal

cardiovascular examination and remained stable from a “cardiovascular standpoint.” Dr. Boley

increased Atkinson’s dose of Lisinopril and recommended diet and exercise for weight loss. (Tr.

531).

        Atkinson began treating with an orthopedist, James Kemmler, M.D., in March 2015. Dr.

Kimmler performed ulnar nerve translocations in both arms, the right on April 29, 2015 and the

left on May 18, 2015. He reported doing well at both of his two-week post-operation

appointments. (Tr. 716-717, 812-813).

        At an appointment with Dr. Kemmler on September 2, 2015, Atkinson had mild global

limitation of motion in his cervical spine. Atkinson stated his right arm was “better but still

[had] some numbness & tingling in right hand especially with driving.” (Tr. 706, 709). On

September 16, 2015, Dr. Kemmler noted mild tenderness and decreased sensation globally in the

lumbosacral spine. Atkinson was able to touch his toes and squat without significant difficulty.

Lateral bends were without discomfort and he was able to heel and toe raise laterally. Atkinson

was instructed on a home exercise program. Dr. Kemmler interpreted a September 16, 2015 x-

ray to indicate that Atkinson had “mild degenerative disc disease.” (Tr. 706).

        Atkinson began treating with a neurologist, Peter J. Maceroni, Jr., D.O., beginning in

November 2015. Atkinson complained of tingling as “needles and pins” in his right and left

upper extremities and in his right and left lower extremities. (Tr. 646). Atkinson complained of

numbness and tingling consistent with ulnar neuropathy but not as bad as before his surgeries.

Atkinson saw Dr. Maceroni in January 2016 and in April 2016. An electromyography (“EMG”)



                                                 5
nerve conduction study of his lower extremities showed mostly normal results. (Tr. 643). The

EMG of Atkinson’s upper extremities showed demyelinating ulnar neuropathy at both his

elbows, but was otherwise normal. (Tr. 628). In April 2015, Dr. Maceroni noted that Atkinson

had already had ulnar translocations, but still had some numbness and tingling. “Unclear how

much of a problem this is for him, he has 5/5 strength in ulnar innervated muscles.” Dr.

Maceroni indicated that no further workup was necessary. He recommended elbow pads and

that Atkinson avoid placing the medial aspects of his elbows on arm rests. (Tr. 623).

       Atkinson saw his cardiologist, Dr. Boley, on March 17, 2016. Dr. Boley noted that

Atkinson had benign essential hypertension but that control was improved with a higher dose of

Metoprolol. He had had no ICD discharges and no symptoms of angina. He noted that

continued conservative therapy for his cardiac condition was warranted. Atkinson was to return

in four months for a repeat assessment. (Tr. 900-901).

       In August 2016, Dr. Kemmler noted that Atkinson’s exam was unchanged. He had

minimal tenderness over the lateral ligamentous structures, mild global weakness, and mild

global limited range of motion. He had neuropathy “as previously noted.” An x-ray of his

cervical spine showed moderate to significant global degenerative changes, including disc

changes, facet arthropathy, and foraminal stenosis bilaterally. (Tr. 784). There were also

moderate global degenerative changes in his lumbosacral spine. Dr. Kemmler’s impression

included “hereditary motor and sensory neuropathy.” (Tr. 785).

       On October 18, 2016, Atkinson was admitted to the hospital with complaints of two

weeks of an intermittent hot feeling along his sternum and some sharp sternal pain that had

begun the day before. (Tr. 933). An EKG from that date was “abnormal but not too different

from his baseline.” (Tr. 953). A non-invasive stress test showed small mild reversible profusion



                                                6
defect in the mid lateral wall suggesting acute ischemia in that area, as well as a large fixed

defect consistent with remote infarction involving the apex, periapical, mid anterior septal and

inferior walls. (Tr. 933-934). His left ventricular ejection fraction was 26%. (Tr. 865). The

doctor planned to proceed with a diagnostic catheterization. (Tr. 933-934). Atkinson was

discharged because he had no symptoms after 8.5 minutes on the treadmill during the stress test.

(Tr. 934).

       Atkinson returned to the neurologist on October 20, 2016, stating that his hands and the

muscles in his back “knot up and get sore” with any repetitive activity. He thought that massage

therapy, his chiropractor, and physical therapy would help relieve his symptoms. (Tr. 741). A

CT scan of Atkinson’s cervical spine showed spurring causing mild neural foraminal narrowing

at the C5-C6 and C6-C7 neural foraminal levels bilaterally. (Tr. 748). The neurologist stated

that the CT scan did not show any clear reason for Atkinson’s symptoms. He noted that no

further workup was needed but that Atkinson could return if desired. (Tr. 749).

       On October 26, 2016, Atkinson saw cardiologist, Vijai S. Tivakaran, D.O., to evaluate his

abnormal stress test. Atkinson reported a “relatively active lifestyle, [and had] been power

washing his mother’s trailer without difficulty.” He denied any shortness of breath or lower

extremity swelling. (Tr. 835). Atkinson was intolerant to the medication used for medical

therapy and decided to undergo an elective left heart catheterization (LHC) on November 17,

2016. (Tr. 1101). The LHC showed severe disease of distal circumflex but 0% residual stenosis

and severe stenosis of distal LAD. (Tr. 1106). The plan was to aggressively manage Atkinson’s

CAD with dual antiplatelet therapy, and statin, beta blocker, and ACE inhibitor medications.

(Tr. 1109).




                                                  7
       B.      Opinion Evidence

               1.      Consultative Examiner – B.T. Onamusi, M.D., - January 2015

       Dr. B.T. Onamusi evaluated Atkinson on January 8, 2015. (Tr. 522-529). Atkinson told

Dr. Onamusi that he could sit or stand for an hour and could walk a mile. He could lift 30

pounds. He had no trouble bending. He was able to do housework, laundry, groceries, personal

grooming activities and drive. He had no trouble using his hands for gross or fine motor tasks.

Examination showed a normal heart rate. He had full range of neck motion with no identifiable

areas of tenderness, no pedal edema, and his peripheral pulses were not diminished. He walked

with a normal gait. He was able to squat, kneel, walk in tandem, stand on his heels and toes, and

reach forward, push, or pull with the upper extremities. He had better grip strength on the left

than on the right. (Tr. 523). Atkinson was able to use his hands for fine coordination and

manipulative tasks: he was able to tie knots, button, tie shoes, pick up coins, hold pens, turn door

handles, pull zippers, and do fine fingering movements. (Tr. 523-524). Dr. Onamusi assessed

coronary artery disease – currently stable, and chronic neck and lower back pain, probably

myofascial rather than degenerative. He opined that Watkinson was capable of functioning at

the light physical demand level. (Tr. 524).

               2.      State Agency Reviewers

       On January 9, 2015, Maureen Gallagher, D.O., reviewed Atkinson’s records and opined

that he could lift 20 pounds occasionally and 10 pounds frequently; could stand, walk, or sit for 6

hours, with an unlimited ability to push and pull. (Tr. 108). He could not climb ladders, ropes,

or scaffolds, but could occasionally crawl and climb ramps or stairs, and could frequently

balance, stoop, kneel, and crouch. (Tr. 108). Dr. Gallagher opined that Atkinson would need to

avoid all hazards including commercial driving and electromagnetic fields. (Tr. 109). Dr.



                                                 8
Gallagher opined that Atkinson could do the following occupations: coater, brake linings;

assembler, button; and stuffer, toys and sports equipment. He was required to avoid

concentrated exposure to cold and heat, fumes, odors, dusts, gases, poor ventilation and hazards.

Dr. Gallagher also opined: “[n]o heights, hazards or commercial driving and no electromagnetic

fields.” (Tr. 109-110).

       On April 8, 2015, Stephen Sutherland, M.D., reviewed Atkinson’s records noting that he

denied any changes or new symptoms. (Tr. 135). He reached the same conclusions of and

affirmed the findings by Dr. Gallagher. (Tr. 133-135).

               3.     Other Source – Chiropractor – December 2014

       Atkinson’s chiropractor at Celina Chiropractic completed a questionnaire on December 4,

2014. (Tr. 520). He stated that Atkinson had neck pain, degeneration at C5-C6 and C6-C7,

shoulder pain, and right arm radiculopathy to fingers. However, he opined that Atkinson was

able to use his extremities for functional tasks and was able to do fine and gross manipulation.

(Tr. 520).

       C.      Testimonial Evidence

               1.     Atkinson’s Testimony

       Atkinson testified at the November 10, 2016 hearing. (Tr. 62-92). He had quit smoking

three weeks before the hearing. (Tr. 77). Atkinson drove, but only for short distances. (Tr. 62).

He obtained his GED through trade school and studied robotics in college for two years but did

not obtain a degree. (Tr. 64).

       Starting in 1995, Atkinson worked as a millwright, installing equipment for

manufacturing companies. He stated he no longer worked because of his heart problems. (Tr.

69). He also has problems with his neck and lower back and numbness in his hands and feet.



                                                 9
(Tr. 70). Atkinson had irregular heartbeats that woke him up every night. (Tr. 73-74). He also

had trouble concentrating because he was worried about his heart. (Tr. 89).

       Atkinson could spend an hour on the computer reading articles, but he could not type for

very long. (Tr. 76-77). His mother usually did the grocery shopping. He did not like to walk

due to his heart problems. (Tr. 78-79). He estimated that he could walk for a half mile, but

generally stayed close to his trailer. He would not walk far from it because he was afraid of

collapsing with no one to help him. (Tr. 74-75). He could use his hands for 10 to 15 minutes

before they would go numb. (Tr. 79).

       Atkinson fatigued easily and took two hour naps every day. (Tr. 86). He also tried to get

eight hours of sleep at night, but sometimes would only get five or six hours due to his racing

heart. (Tr. 87).

               2.     Vocational Expert’s Testimony

       Vocational Expert (“VE”) Sandra Steele also testified during the hearing. (Tr. 93-98).

Atkinson’s past work experience was as a millwright. The VE opined that an individual with

Atkinson’s past education and experience who had a residual capacity for light work; could

occasionally climb ramps and stairs; could never climb ladders, ropes and scaffolds; could

occasionally balance, stoop, kneel, crouch and crawl; could occasionally reach overhead with

both upper extremities; and who was required to avoid concentrated exposure to extreme heat

and cold, and pulmonary irritants such as dust, fumes and odors, would not be able to work as a

millwright. (Tr. 94). However, this individual would be able to work as a cashier, as a general

office clerk, and as a mail clerk. There were a significant number of these jobs in the national

economy. (Tr. 95). If the individual were limited to frequent handling and fingering bilaterally,

he would still be able to perform those jobs. (Tr. 95). And with all of those same limitations at



                                                10
the sedentary exertion level, the individual would be able to perform the jobs of information

clerk, general office clerk, and inspector with a significant number of these jobs in the national

economy. (Tr. 95-96). When Atkinson’s lawyer asked whether an addition of zero exposure to

electromagnetic fields to the ALJ’s first hypothetical would impact the number of available jobs,

the VE stated: “You know, I really couldn’t answer that. I am not familiar with what constitutes

an electromagnetic field. * * * Especially in light of the electronics that are used in a workplace

today, I - - I’m sorry. I would be at a loss to comment on that.” (Tr. 97-98)

IV.    ALJ’s Decision

       The ALJ’s January 24, 2017 decision stated, in relevant part:

       3. Atkinson had the following severe impairments: ischemic cardiomyopathy,
          coronary artery disease, and degenerative disc disease at C5-C7. (Tr. 29).

       5. Atkinson had the residual functional capacity to perform light work except he
          could occasionally crawl and climb ramps and stairs; could never climb
          ladders, ropes or scaffolds; could frequently balance, stoop, kneel, and crouch;
          and could occasionally reach overhead with the left upper extremity. He was
          required to avoid concentrated exposure to extreme cold and heat and
          pulmonary irritants and must avoid all exposure to hazards. (Tr. 30).

       10. Considering Atkinson’s age, education, work experience, and residual
           functional capacity, there were jobs existing in significant numbers in the
           national economy that he could perform. (Tr. 34).

Based on his findings, the ALJ determined Atkinson had not been under a disability from

January 2, 2014 through the date of his decision. (Tr. 35)

V.     Law & Analysis

       A.      Standard of Review

       This court’s review is limited to determining whether there is substantial evidence in the

record to support the ALJ’s findings of fact and whether the correct legal standards were applied.

See Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); Kinsella v. Schweiker, 708



                                                 11
F.2d 1058, 1059 (6th Cir. 1983). Substantial evidence has been defined as “more than a scintilla

of evidence but less than a preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d

234, 241 (6th Cir. 2007)(quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286

(6th Cir. 1994).

       The Act provides that “the findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §§ 405(g).and 1383(c)(3).

The findings of the Commissioner may not be reversed just because the record contains

substantial evidence to support a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3

(6th Cir. 2001) (citing Mullen v. Bowen, 800 F.2d 535,545 (6th Cir. 1986); see also Her v.

Comm’r of Soc. Sec., 203 F.3d 288, 389-90 (6th Cir. 1999) (“Even if the evidence could also

support another conclusion, the decision of the Administrative Law Judge must stand if the

evidence could reasonably support the conclusion reached.” See Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997). This is so because the Commissioner enjoys a “zone of choice” within

which to decide cases without risking being second-guessed by a court. Mullen, 800 F.2d at 545

(citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984).

       The court also must determine whether the ALJ decided the case using the correct legal

standards. If not, reversal is required unless the legal error was harmless. See e.g. White v.

Comm’r of Soc. Sec. 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a decision of the

Commissioner will not be upheld [when] the SSA fails to follow its own regulations and [when]

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”)




                                                 12
        Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [when] the reasons given by the trier of fact do not

build an accurate and logical bridge between the evidence and the result.” Fleischer v. Astrue,

774 F.Supp.2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir.

1996); accord Shrader v. Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich.

Nov. 1, 2012) (“If relevant evidence is not mentioned, the court cannot determine if it was

discounted or merely overlooked.”); McHugh v. Astrue, No. 1:10-cv-734, 2011 U.S. Dist. LEXIS

141342 (S.D. Ohio Nov. 15, 2011); Gilliams v. Astrue, No. 2:10-CV-017, 2010 U.S. Dist.

LEXIS 72346 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No. 1:09-cv-19822010, 2010 U.S.

Dist. LEXIS 75321 (N.D. Ohio July 9, 2010). Requiring an accurate and logical bridge ensures

that a claimant will understand the ALJ’s reasoning.

        In considering an application for supplemental security income or for disability benefits,

the Social Security Administration must follow a five step sequential analysis: at Step 1, the

Commissioner asks if the claimant is still performing substantial gainful activity; at Step 2, the

Commissioner determines if one or more of the claimant’s impairments are “severe;” at Step 3,

the Commissioner analyzes whether the claimant’s impairments, singly or in combination, meet

or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner determines whether

the claimant can still perform his past relevant work; and finally, at Step 5, if it is established that

claimant can no longer perform her past relevant work, the burden of proof shifts to the agency

to determine whether a significant number of other jobs which the claimant can perform exist in

the national economy. See Combs v. Comm'r of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006); 20

C.F.R. §§404.1520, 416.920. A plaintiff bears the ultimate burden to prove by sufficient

evidence that he is entitled to disability benefits. 20 C.F.R. §404.1512(a).



                                                  13
       B.      Lack of Finding Regarding Atkinson’s Neuropathy

       Atkinson argues that the ALJ erred in failing to identify neuropathy as one of his severe

impairments at Step Two. At Step Two, a claimant must show that he suffers from a severe

medically determinable physical or mental impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). An impairment is considered non-severe when it “does not significantly limit

your physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1521(a),

416.921(a). The Regulations define basic work activities as being the “abilities and aptitudes

necessary to do most jobs,” which include:

       (1) Physical functions such as walking, standing, sitting, lifting, pushing, pulling,
           reaching, carrying, or handling;

       (2) Capacities for seeing, hearing and speaking;

       (3) Understanding, carrying out, and remembering simple instructions;

       (4) Use of judgment;

       (5) Responding appropriately to supervision, co-workers and usual work
           situations; and

       (6) Dealing with changes in a routine work setting.

20 C.F.R. §§ 404.1521(b).and 416.921(b).

       The regulations provide that if the claimant’s degree of limitation from a condition is

none or mild, the Commissioner will generally conclude the impairment is not severe, “unless

the evidence otherwise indicates that there is more than a minimal limitation in your ability to do

basic work activities.” 20 C.F.R. §§ 404.1520a(d), 416.920a(d). The purpose of the second step

of the sequential analysis is to enable the Commissioner to screen out “totally groundless

claims.” Farris v. Sec’y of HHS, 773 F.2d 85, 89 (6th Cir.1985). The Sixth Circuit has

construed the Step Two severity regulation as a “de minimis hurdle” in the disability



                                                14
determination process. Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir.1988). Under a Social

Security policy ruling, if an impairment has “more than a minimal effect” on the claimant's

ability to do basic work activities, the ALJ is required to treat it as “severe.” SSR 96-3p, 1996

SSR LEXIS 10 (July 2, 1996).

       Atkinson was diagnosed with neuropathy. However, at his last appointment on October

20, 2016, his neurologist noted that he had not discovered any clear reason for Atkinson’s

symptoms. He indicated that no further workup was necessary. (Tr. 749). At an earlier

appointment, when considering Atkinson’s diagnosis of ulnar neuropathy, the neurologist noted

that it was “unclear how much of a problem this is for him, he has 5/5 strength in ulnar

innervated muscles.” (Tr. 750). And, when Atkinson met with Dr. Onamusi for a consultative

examination, he was able to tie knots, do buttons and shoelaces, pick up coins, hold pens, turn

door handles, and pull zippers without difficulty. Dr. Onamusi also noted that Atkinson could do

housework, laundry, grocery, personal grooming activities and he could drive. “He has no

trouble using the hands for gross or fine motor tasks.” (Tr. 523). A chiropractor at Celina

Chiropractic opined that Atkinson was “able” to do fine and gross manipulation and use his

extremities for functional tasks. (Tr. 520). Thus, although Atkinson complained of numbness

and tingling and was diagnosed with neuropathy, there is no indication that this condition had

any more than a minimal effect on his ability to do basic work activities.

       In support of his argument that his neuropathy was a severe condition, Atkinson cites his

own testimony regarding the functional limitations it caused. ECF Doc. 12 at Page ID# 1242.

But the ALJ was not required to accept Atkinson’s statements. The ALJ indicated in his decision

that Atkinson’s “testimony and statements during the relevant period identify activities of daily

living and functional abilities that are inconsistent with his allegations of disabling symptoms, as



                                                 15
he stated his conditions have no effect on his ability to care for his personal needs. (7E/6).

Further, he was able to work throughout much of 2014 (5D; 6D; 7E/6).” (Tr. 31). The ALJ “has

the power and discretion to weigh all of the evidence and to resolve the significant conflicts in

the administrative record.” Workman v. Comm’r of Soc. Sec., 105 F. App’x 794, 801 (6th Cir.

2004) (citing Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531(6th Cir. 1997). And, the ALJ’s

credibility assessment is entitled to great weight and deference. Infantado v. Astrue, 263 F.

App’x 469, 475 (6th Cir. 2008) (citing Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 531 (6th

Cir. 1997)); Sullenger v. Comm'r of Soc. Sec., 255 F. App’x 988, 995 (6th Cir. 2007). The ALJ

was not required to accept Atkinson’s own statements regarding the numbness in his fingers and

hands. The ALJ’s omission of neuropathy from the Step Two severe impairments was supported

by objective medical evidence in the record. (Tr. 523, 749-750).

         Atkinson acknowledges that the ALJ’s failure to identify his neuropathy as a severe

impairment may be harmless error. ECF Doc. 12 at Page ID# 1242-1243. After an ALJ makes a

finding of severity as to a single impairment, the ALJ “must consider limitations and restrictions

imposed by all of an individual’s impairments, even those that are not ‘severe.’” Soc. Sec. Rul.

96-8p, 1996 SSR LEXIS 5 at *14, 1996 WL 374184, at *5 (emphasis added). And when an ALJ

considers all of a claimant’s impairments in the remaining steps of the disability determination,

an ALJ’s failure to find additional severe impairments at Step Two does “not constitute

reversible error.” Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir.

1987).

         Atkinson contends that the ALJ did not include an evaluation of his neuropathy in the

remaining steps of his evaluation. The court disagrees. At Step Four of his decision, the ALJ

stated that he had considered all of Atkinson’s symptoms and the extent to which they could



                                                 16
reasonably be accepted as consistent with the medical evidence. (Tr. 30). He specifically

referred to Atkinson’s testimony that he had intermittent numbness down his left arm and

numbness in his hand, neck pain, and difficulty lifting his left arm. (Tr. 31). However, the ALJ

also cited Dr. Onamusi’s opinion that Atkinson was able to tie knots, do buttons and shoelaces,

pick up coins, hold pens, turn door handles, and pull zippers without difficulty. (Tr. 32). There

are no medical opinions stating that Atkinson was limited in his gross or fine motor abilities.

Thus, it is unclear how Atkinson expected the ALJ to further analyze the limitations (or lack

thereof) caused by his neuropathy and/or to incorporate a limitation for this condition in his RFC

determination. However, even if the ALJ erred in failing to identify neuropathy as a severe

impairment, this error was harmless because the ALJ considered the cumulative effects of

Atkinson’s impairments (including non-severe impairments) at the remaining steps of his

analysis. Maziarz, 837 F.2d at 244.

       Substantial evidence supported the ALJ’s decision to omit neuropathy as a severe

impairment at Step Two. And, even if this could be considered error, it did not constitute

reversible error under Maziarz.

       C.      Residual Functional Capacity – Avoiding Electromagnetic Fields

       Atkinson also argues that the ALJ erred by failing to incorporate his need to avoid

electromagnetic fields into his RFC. Both state agency reviewing physicians opined that

Atkinson must avoid hazards such as electromagnetic fields. (109-110, 147). The ALJ assigned

great weight to these opinions but never mentioned their limitation regarding electromagnetic

fields. Further, this limitation was neither included in the hypothetical RFC posed to the VE at

the administrative hearing nor incorporated in the ALJ’s RFC determination in his decision. (Tr.

33).



                                                17
        The Commissioner first argues that the ALJ was not required to include all of the state-

agency physicians’ limitations in the RFC. ECF Doc. 138-1 at Page ID# 1268. The court agrees

that an ALJ is not required to give a limitation great weight if it is not supported by evidence in

the case record. See SSR 96-6p; see also 20 C.F.R. §§ 404.1527(e)(1), 416.927(e)(1). However,

here the ALJ assigned great weight to the state agency reviewing physician’s opinions but never

mentioned the limitation to avoid electromagnetic fields. “While it is true that the ALJ ‘is not

required to recite the medical opinion of a physician verbatim in his residual functional capacity

finding[,]’ Haning v. Comm’r of Soc. Sec., No. 2:17-cv-278, 2018 U.S. Dist. LEXIS 110614 at

*13 (S.D. Ohio July 3, 2018), citing Poe v. Comm'r of Soc. Sec., 342 F. App'x 149, 157 (6th Cir.

2009), the ALJ must nevertheless explain why he failed to include articulated limitations [when]

he has found that the RFC is consistent with that medical opinion.” Id.; See, e.g., Howard v.

Comm'r of Soc. Sec., No. 2:16-cv-1104, 2018 U.S. Dist. LEXIS 24324, 2018 WL 852361, at *5-

6 (S.D. Ohio Feb. 14, 2018) (recommending remand when, inter alia, ALJ “appeared to adopt

Dr. Swearingen’s opinion but failed to explain why he did not incorporate the limitations Dr.

Swearingen assessed into Plaintiff's mental RFC.”) Here, the ALJ never discussed why a

limitation concerning avoiding electromagnetic fields was not incorporated into the RFC.

        The Commissioner argues in the alternative that this limitation was incorporated into the

ALJ’s RFC determination because he indicated that Atkinson must avoid “exposure to all

hazards.” ECF Doc. 13 at Page ID# 1269. However, when Atkinson’s attorney directly

questioned the VE about this limitation at the hearing, she testified that she had no idea whether

the jobs she had opined about would be available if there was a zero-electromagnetic field

restriction.




                                                 18
(Tr. 99). The VE’s testimony implies that she had not considered electromagnetic fields in her

opinion, even though the ALJ’s hypothetical stated that the individual must avoid all hazards.

(Tr. 94).

        The Commissioner further argues that Atkinson failed to establish that a limitation to

avoid electromagnetic fields would preclude all work. ECF Doc. 13 at Page ID# 1270. But, at

Step Five, the burden of proof shifts to the agency to determine whether a significant number of

other jobs which the claimant can perform exist in the national economy. Here, the ALJ

expressly relied on the VE’s testimony, stating:

        The vocational expert testified that given all of these factors the individual would
        be able to perform the requirements of representative occupations such as:

               Cashier (DOT. 211.462-010, Light, SVP-2, Unskilled). There are
               approximately 1, 195,000 jobs in the nation.

               General office clerk (DOT. 222.587.038, Light, SVP-2, Unskilled). There
               are approximately 242,000 jobs in the nation.

               Mail clerk (DOT. 209.687-026, Light, SVP 2, Unskilled). There are
               approximately 174,000 jobs in the nation.

        Pursuant to SSR 00-4p, I have determined that the vocational expert’s testimony
        is consistent with the information contained in the Dictionary of Occupational
        Titles.

        Based on the testimony of the vocational expert, I conclude that, considering the
        claimant’s age, education, work experience, and residual functional capacity, the
        claimant is capable of making a successful adjustment to other work that exists in
        significant numbers in the national economy.

(Tr. 34-35). But, the VE had not considered whether these jobs would be impacted by a

limitation to avoid electromagnetic fields. (Tr. 99). The VE testified that she could not answer

that question. The ALJ did not ask any follow-up questions and did not address the issue of

avoiding electromagnetic fields in his decision.




                                                   19
       The Commissioner argues that the jobs chosen by the VE do not involve

electromagnetic fields. ECF Doc. 13, Page ID# 1270. But the Commissioner cites no authority

for this statement. Nor is this statement consistent with the VE’s testimony upon which the ALJ

relied. The VE testified that she was not familiar with electromagnetic fields but that

electronics were commonly used in the workplace. (Tr. 99). Given this testimony, the VE’s

testimony could not serve as substantial evidence supporting the ALJ’s Step Five decision.

Moreover, by failing to even mention the electromagnetic field limitation, the ALJ failed to

build a logical bridge between the evidence and his decision.

       The Commissioner also argues that there were other jobs that the state agency reviewing

physicians opined that Atkinson could perform, despite his need to avoid electromagnetic fields.

The reviewing physicians did cite three occupations: coater, brake linings; assembler, buttons;

and stuffer, toys and sports equipment, that Atkinson could perform. (Tr. 111, 149). And,

perhaps, had the ALJ had relied on these jobs in his Step Five decision, the Commissioner’s

argument would carry more weight. However, as noted above, the ALJ expressly – and only –

relied on the VE’s testimony and the occupations she proposed at the hearing, despite her

testimony that she did not know how the electromagnetic field restriction would impact her

opinion. (34-35, 99).

       The Commissioner cites Vallier v. Comm’r of Soc. Sec., No. 3:13-CV-00651, 2014 U.S.

Dist. LEXIS 3305260 (N.D. Ohio January 14, 2014) arguing that this court has previously

rejected the contention that having to avoid electromagnetic fields would preclude all work.

ECF Doc. 13 at Page ID# 1270. But in Vallier there was no medical evidence or medical expert

testimony supporting Vallier’s claim that she was required to avoid exposure to electromagnetic

fields. Id. at *29. Here, the state agency reviewing physicians opined that Atkinson must avoid



                                                20
